DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 2, 10, 12 and 17-20 have been cancelled. Claims 1, 3-9, 11, and 13-16 are currently pending.

Allowable Subject Matter
Claims 1, 3-9, 11, and 13-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1,
The prior art of record fails to expressly teach or to reasonably suggest:
A system for locating an object in a volume of space, comprising:
a communication device of the object disposed in the volume of space, wherein the communication device broadcasts a first communication signal into the volume of space, wherein the first communication signal comprises a first identification of the object;

plurality of integrated sensor devices comprises at least one sensor, at least one receiver, and at least one transmitter, wherein the at least one receiver of a first subset of the plurality of integrated sensor devices receives the first communication signal broadcast by the communication device of the object, wherein each integrated sensor device that receives the first communication signal determines a signal strength of the first communication signal; and
at least one access controller communicably coupled to the plurality of integrated sensor devices, wherein the at least one access controller receives at least one second communication signal sent by the at least one transmitter of each integrated sensor device of the first subset of the plurality of integrated sensor devices, wherein the at least one second communication signal comprises the first identification of the object and a second identification of each integrated sensor device of the first subset of the plurality of integrated sensor devices, wherein the at least one second communication signal is associated with the signal strength of the first communication signal received by each integrated sensor device of the first subset of the plurality of integrated sensor devices; and
a network manager communicably coupled to the access controller, wherein the network manager receives at least one third communication signal from the at least one access controller, wherein the at least one third communication signal comprises the first identification of the object and the second identification of each integrated sensor device of the first subset of the plurality of integrated sensor devices, wherein the network manager determines a location of the object in the volume of space based on the at least one third communication signal.
Regarding independent claim 6,
The prior art of record fails to expressly teach or to reasonably suggest:
A system for locating an object in a volume of space, comprising:
a communication device of the object disposed in the volume of space, wherein the communication device broadcasts a first communication signal into the volume of space, wherein the first communication signal comprises a first identification of the object;
a plurality of integrated sensor devices disposed in the volume of space, wherein each integrated sensor device of the plurality of integrated sensor devices comprises at least one sensor, at least one receiver, and at least one transmitter, wherein the at least one receiver of a first subset of the plurality of integrated sensor devices receives the first communication signal broadcast by the communication device of the object, wherein each integrated sensor device that receives the first communication signal determines a signal strength of the first communication signal;
at least one access controller communicably coupled to the plurality of integrated sensor devices, wherein the at least one access controller receives at least one second communication signal sent by the at least one transmitter of each integrated sensor device of the first subset of the plurality of integrated sensor devices,
wherein the at least one second communication signal comprises the first identification of the object and a second identification of each integrated sensor device of the first subset of the plurality of integrated sensor devices, wherein the at least one second communication signal is associated with the signal strength of the first communication signal received by each integrated sensor device of the first subset of the plurality of integrated sensor devices; and
wherein the at least one second signal is sent from an integrated sensor device of the first subset of the plurality of integrated sensor devices to the at least one access controller after a delay measured by a timer, wherein the delay is based on the signal strength of the first communication signal received by the integrated sensor device from the communication device of the object.

Regarding independent claim 13,
The prior art of record fails to expressly teach or to reasonably suggest:
A system for locating an object in a volume of space, comprising:
a communication device of the object disposed in the volume of space, wherein the communication device broadcasts a first communication signal into the volume of space, wherein the first communication signal comprises a first identification of the object;
a plurality of integrated sensor devices disposed in the volume of space, wherein each integrated sensor device of the plurality of integrated sensor devices comprises at least one sensor, at least one receiver, and at least one transmitter, wherein the at least one receiver of a first subset of the plurality of integrated sensor devices receives the first communication signal broadcast by the communication device of the object, wherein each integrated sensor device that receives the first communication signal determines a signal strength of the first communication signal; and
at least one access controller communicably coupled to the plurality of integrated sensor devices, wherein the at least one access controller receives at least one second communication signal sent by the at least one transmitter of each integrated sensor device of the first subset of the plurality of integrated sensor devices,
second communication signal comprises the first identification of the object and a second identification of each integrated sensor device of the first subset of the plurality of integrated sensor devices, wherein the at least one second communication signal is associated with the signal strength of the first communication signal received by each integrated sensor device of the first subset of the plurality of integrated sensor devices,
wherein the at least one sensor of the plurality of integrated sensor devices measures occupancy when the object is within a sensing range, wherein the at least one second communication signal further comprises a first message that the object is within the sensing range,
wherein the at least one sensor device further measures an occupancy zone within the sensing range, wherein the at least one second communication signal further comprises a second message that the object is within the occupancy zone, and 
wherein the at least one second communication signal is held in a buffer by the first subset of the plurality of integrated sensor devices when the sensor device determines that the object is outside the occupancy zone.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689